CONNOR, District Judge.
Movant seeks a stay of execution of his sentence of imprisonment, imposed after his conviction for violation of 18 U.S.C. § 201(b) (3). Movant has been free on bail since the imposition of sentence on December 9, 1963. He has unsuccessfully prosecuted an appeal of his conviction, a petition for certiorari and a motion for reduction of sentence. Having failed to obtain relief, his surrender to the United States Marshal was arranged for February 17, 1965. On that day, he moved in this court for relief under 28 U.S.C. § 2255 and by the instant motion sought a further stay of execution pending resolution of the matters raised in the section 2255 proceeding.
The Court has this day dismissed the motion for relief under section 2255 for the reason that, since movant is free on bail, the Court has no jurisdiction to entertain section 2255 proceedings in his behalf. It has been pointed out, however, that if movant is now remitted to custody, he will be disabled from obtaining review of the Court’s order dismissing his section 2255 motion, as the issue of jurisdiction will become moot when he enters custody.
In order to preserve movant’s ability to obtain review, and for that reason alone, the Court, though of the view that the entire proceeding is wholly without merit, will reluctantly order a stay of execution of movant's sentence upon the following conditions: Movant must forthwith, and without delay, seek review of the Court’s order on his section 2255 motion and at no time will ask for any continuance, postponement or enlargement of time in which to prosecute his appeal; and shall be prepared to present argument before the Court of Appeals on the day so appointed by that court without request for postponement. If at any time it appears to the Court that the above directives are not being complied with, or that movant is engaged in any dilatory tactics, the Court will vacate this order and execution will issue forthwith.
Any and all previous oral orders are hereby vacated.
It is so ordered.